Lawrence, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between the attorneys for the parties hereto:
That the merchandise represented by the items marked A and initialed FCG by Examiner F. C. Guerriero covered by the appeal to reappraisement enumerated above, consists of aluminum foil exported from Switzerland, and that as to the items so marked the merchandise and the issues involved in the reappraisement listed above are the same in all material respects as the merchandise and issues involved in United States v. New England Foil Corp., Reap. Dec. 5856; that such or similar merchandise was at or about the time of exportation of the merchandise covered by this stipulation sold and freely offered for sale in the principal markets of Switzerland to all purchasers in the ordinary course of trade, packed ready for shipment, in the usual wholesale quantities, for exportation to the United States, at the invoice value less 4)4%, less freight of $21.80, less duty at 20 per centum ad valorem.
It is further stipulated that the record in United States v. New England Foil Corp., Reap. Dec. 5856, be incorporated herein and that the appeal covered hereby is submitted on this stipulation.
That the instant appeal to reappraisement is abandoned as to all other merchandise.
On the agreed facts I find the export value, as that valuó is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise rerpesented by the items marked A and initialed FCG by Examiner F. C. Guerriero, and that such value is the invoice value, less 4}{ per centum, less freight of $21.80, less duty at 20 per centum ad valorem, there being no foreign value.
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is hereby dismissed.
Judgment will be rendered accordingly.